DETAILED ACTION
Applicants' arguments, filed 07/26/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a 371 of PCT/DK20019/050158 filed on 05/15/2019.


Claim Status
Claims 128-154 are pending in the instant application.


Information Disclosure Statement
The information disclosure statement (IDS) dated 05/27/2022 complies with provisions of 37 CFR 1.97, 1.98 and MPEP §609. Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 128-130 and 132-154 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen ‘455 (US 2006/0051455 A1).
Andersen ‘455 teaches a tablet with at least two individual coherent modules [Andersen ‘455 ¶0014] wherein the modules are made of compressible and non-compressible components [Andersen ‘455 ¶0091] which are covered by a coating [Andersen ‘455 ¶0094] which is compressible [Andersen ‘455 ¶0095] and has sorbitol as the sole or main component [Andersen ‘455 ¶0123, 0179] which may include an active agent like flavoring or pharmaceuticals [Andersen ‘455 ¶0188].
Andersen ‘455 differs from the instant claims in this rejection insofar as it does not teach the combination of the instantly recited components with sufficient specificity for anticipation. Andersen ‘455 teaches the components of the instant recited composition and uses each component of their established function in the art but does not explicitly combine the components together into a single embodiment or a preferred composition.
However, given the disclosure of each component individually, it would have been prima facie obvious to a person having ordinary skill in the art at a time prior to the filing of the present patent application and following the teachings of Andersen ‘455 to have selected and combined known components for their established functions with predictable results. MPEP §2143 and §2144.06(I).
It would have been prima facie obvious for one of ordinary skill in the art to have used a combination of sweeteners in the first module by following the teachings of Andersen ‘455 given that Andersen ‘455 specifically discloses the use of compressible and non-compressible components in the modules for the benefit of better texture and Andersen provides sugar alcohols that can be directly compressible and non-directly compressible. It would be prima facie obvious to combine compressible and non-compressible sweeteners for their art recognized purpose of sweetening. See MPEP §2144.06(I).
It would have been prima facie obvious for one of ordinary skill in the art to have optimized the ratio of the sweeteners in the first module by following the teachings of Andersen given that Andersen specifically discloses the use of compressible and non-compressible components in the modules for the benefit of better texture and Andersen provides sugar alcohols that can be directly compressible and non-directly compressible. It would have been prima facie obvious to optimize the ratio of compressible and non-compressible sweeteners to produce the desired texture and chew of the tablet. See MPEP §2144.05(II).
Regarding claim 129, Andersen ‘455 teaches that at least one module has at least 50% sweetener [Andersen ‘455 ¶0066].
Regarding claim 130, Andersen ‘455 teaches an example where the coating is 85% sorbitol [Andersen ‘455 ¶0249].
Regarding claim 132, Andersen ‘455 teaches the use of caffeine as an active agent [Andersen ‘455 ¶0168, ¶0155, and ¶0158].
Regarding claim 133, Andersen ‘455 teaches the use of active agents that are pharmaceutical ingredients [Andersen ‘455 ¶0151-¶0173].
Regarding claim 134, Andersen ‘455 teaches an example which has actives in both modules [Andersen ‘455 ¶0234].
Regarding claim 135 and 136, Andersen ‘455 teaches that aroma agents or flavors, which are considered active agents [Andersen ‘455 ¶0156], maybe used in amounts of 0.01% to 30% of the final tablet weight [Andersen ‘455 ¶0145].
Regarding claim 137, Andersen ‘455 teaches the use of a water-soluble fiber inulin as a bulking agent [Andersen ‘455 ¶0138].
Regarding claim 138, Andersen ‘455 teaches the use of fruit and vegetable extracts as colorants and whiteners [Andersen ‘455 ¶0024].
Regarding claim 139 and 153, Andersen ‘455 teaches both natural and synthetic options for components of the tablet. Therefore, an all-natural version of the tablet may be created [Andersen ‘455 ¶0035, ¶0126, ¶0143-¶0144, ¶0172, ¶0185, ¶0204, ¶0218, and ¶0220]. 
Regarding claim 140, Andersen ‘455 teaches stevioside as a preferred high-intensity artificial sweetener [Andersen ‘455 ¶0135 and [¶0166].
Regarding claim 141, Andersen ‘455 teaches the use of mucoadhesive agents alginates, pectin, carrageenan, and xanthan gum [Andersen ‘455 ¶ 0148], as well as, methylcellulose (MC), hydroxyethyl cellulose (HEC), hydroxypropyl cellulose (HPC) and hydroxypropyl methylcellulose (HPMC) [Andersen ‘455 ¶0182].
Regarding claim 142, Andersen ‘455 teaches the use of mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and sorbitol [Andersen ‘455 ¶0134].
Regarding claim 143 Andersen ‘455 teaches that bulk sweeteners may be 5% to 95% of the tablet [Andersen ‘455 ¶0132] and can be mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and sorbitol [Andersen ‘455 ¶0134]. Andersen further teaches and example wherein sweeteners in the first module may be 57.4% of the first module.
Regarding claim 144, Andersen ‘455 teaches the use of mannitol, xylitol, maltitol, isomalt, erythritol, lactitol, and sorbitol [Andersen ‘455 ¶0134].
Regarding claim 145, Andersen ‘455 teaches an example wherein sorbitol in the first module may be 57.4% of the first module.
Regarding claim 146, Andersen ‘455 teaches the use methylcellulose (MC), hydroxyethyl cellulose (HEC), hydroxypropyl cellulose (HPC) and hydroxypropyl methylcellulose (HPMC) [Andersen ‘455 ¶0182] as 0 to 75% by weight of the finished tablet [Andersen ‘455 ¶0180] or 0 to 1% by weight of the gum base [Andersen ‘455 ¶0127].
Regarding claim 147, Andersen ‘455 teaches the use of an enhancer to increase the dispersion and release of an active [Andersen ‘455 ¶0222].
Regarding claim 149 and 150, Andersen ‘455 teaches the use of alginates, pectin, carrageenan, and xanthan gum [Andersen ‘455 ¶ 0148].
Regarding claim 151, Andersen ‘455 teaches the use of actives including chlorpheniramine [Andersen ‘455 ¶0154], caffeine [Andersen ‘455 ¶0155], desmopressin [Andersen ‘455 ¶0168], nicotine [Andersen ‘455 ¶0154], nifedipine [Andersen ‘455 ¶0168], and nitroglycerin [Andersen ‘455 ¶0155], omeprazole [Andersen ‘455 ¶0155], ondansetron [Andersen ‘455 ¶0154], oxytocin [Andersen ‘455 ¶0168], phenylephedrine [Andersen ‘455 ¶0155], piroxicam [Andersen ‘455 ¶0155], propranolol [Andersen ‘455 ¶0155], melatonin [Andersen ‘455 ¶0155], loratadine [Andersen ‘455 ¶0155], diphenhydramine [Andersen ‘455 ¶0154], or sumatriptan [Andersen ‘455 ¶0155].
2) Claim 131 is rejected under 35 U.S.C. 103 as being unpatentable over Andersen ‘455 (US 2006/0051455 A1) in view of Andersen ‘331 et al. (U.S.P. 8,623,331 B2 – hereinafter Andersen ‘331).
	The teaching of Andersen ‘455 are discussed above. 
Andersen ‘455 differs from claim 131 insofar as it does not specifically disclose the particle size of the sweeteners used in the tablets. The teachings of Anderson ‘331 help to cure this deficit.
Andersen ‘331 teaches a chewable tablet with multiple modules [abstract] which include sugars and actives. Andersen ‘331 further teaches that the sweeteners in its tablet have an average diameter of below 700µm [Andersen ‘331 ¶0110].
It would have been prima facie obvious for one of ordinary skill in the art to have used the size of the sweetener particles in the first module by following the teachings of Andersen ‘331 given that Andersen specifically discloses the same sweeteners but does not specify a size and Andersen ‘331 provides a size for the sweeteners. See MPEP 2144.05(I) stating that where claimed ranges overlap with prior art ranges, a prima facie case of obviousness exists.  

Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that there is no teaching or suggestion for the combination of non-directly compressible and directly compressible sugar alcohol particles. Applicant argues that Anderson mentions types of sugar alcohols but not the categories or grades and that Anderson teaches the methods and conditions of compaction. Applicant takes the position that one of ordinary skill in the art would not have reason to expect that you could make a compressible tablet with a non-compressible sugar.  
The Examiner does not find the argument persuasive. In response to Applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  Here, Anderson ‘455 teaches that non-compressible components are added to the compressible components (Anderson ‘455 at [0091]). Anderson ‘455 further teaches that when non-compressible ingredients are used in the composition they may be incorporated into compressible materials or processed by known techniques (Anderson ‘455 at [0257]).  Therefore Anderson ‘455 does explicitly teach the combination of compressible and non-compressible components. Furthermore, Anderson ‘455 teaches the use of sorbitol, which is directly compressible as evidenced by Applicants specification at page 22, lines 16-28. Anderson ‘455 further teaches the use of xylitol, maltitol, isomalt, erythritol, and lactitol (Anderson ‘455 at [0134]) which are not directly compressible without the addition of binders as described by the Applicants specification at page 22, lines 16-28. Therefore Anderson ‘455 teaches the use of directly compressible, sorbitol, and non-directly compressible, xylitol and/or sugar alcohols. As such, the Applicant’s argument is unpersuasive. 

Applicant argues that Anderson ‘331 discloses that the sugar alcohol particles are pre-processed for the facilitating true compression citing col.12, lines 9-15. 
The Examiner does not find the argument persuasive. Anderson ‘331 is used for the particle size of the sugar particles used, not for the possible preparation of the sugar particles. Moreover, Applicants citied paragraph states, “[t]he modules may for instance comprise compressible chewing gum ingredients, for example sweeteners and flavors, more or less pre-processed for the purpose of facilitating a true compression”. As such, the specification permits the sweeteners to be pre-processed, but in no way requires such. Thus, the Applicant’s argument is unpersuasive. 


Conclusion
No claims are currently allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA MICHELLE PETRITSCH whose telephone number is (571)272-6812. The examiner can normally be reached M-F 10:30-16:00 EST ALT Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA MICHELLE PETRITSCH/            Examiner, Art Unit 1612                                                                                       
/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612